Marston, J.
The commissioner of highways caused a notice to be served on Platt December 31st, 1875, that a meeting would be held at a certain place on January 10th, 1876, to ascertain and determine the necessity of laying out a certain highway. The statute, Public Laws of 1875, p. 92, § 1253, required the notice to be served “at least ten days before the time of said meeting.” This language excludes the day on which the meeting is to be held, and requires ten full days’ notice, and under the well settled rule in this State, under such a requirement the day of service is also excluded. Sallee v. Ireland, 9 Mich., 157; Warren v. Slade, 23 Mich., 1. The commissioner had no jurisdiction, and the proceedings must be reversed and quashed, with costs.
The other Justices concurred.